PER CURIAM.
This appeal presents the same questions as were considered in the case of Van Wickle v. Barron (decided at the May term of this court) 39 N. Y. Supp. 85, and that decision must control. The considerations presented by the defendant in this case which were not referred to in the case cited are insufficient to require a different result. The order appealed from should be reversed, with $10 costs and disbursements to the appellants, and the motion for leave to amend the complaint granted, upon payment by the plaintiffs of $10 costs of motion, and all the costs of the action after notice of trial.